OFFICE   OF THE AmORNEY   GENERAL         OF TE%As
                              AUOTIN




Bon. Oeo. 8. bh.ppard
Colptrollu  of Publf. Acaount.
Au.tln, T@xalr

Dear   sir:
              oplnlon No. O-1799
              2.g Approval of Zrp.nse Aoo
                  t.B. Rutland, Stat0
                  .p.otlYely, of tto
                  oultur. oi the




on the  above
8000ut8   may
out.
                                        eat
                                         v      8   6n6   6UJWrYi6OZT6   Oi
                                        8 within the umniog   of thr
                                        gmrtmnt.1  .~proPrl.tlon
                                        b6.1011,Port;J-.lxth L.&r-
                                        09i.iOt1NO. O-1360 6ddrs66-
                                        the ..m. qu.rtlon,'f.d.r.l
                                        ury .ro lontrolled br th8
                                        rider to th. d8pl)utm.nt.l


                            ral fund. 86 mar be dopo.lted in
                            are hor.by .pproprlat.d to the
                            thotizod by th. r.d.ral govem-


              Trip. luoh as the one   for   wkioh the.. .x;;Ui... W.r.
inourted  were 69OOffiO611y authorlsed & the Aot   Oi COnt;rO6. a~-
proprhting   the money her. ln~olr.~, bo   AOt   NO. 69s @f th.
S.t.otpfourth Coagrorr approved fun8 8,   OS6, irom Wbirh Aat
we quote a. t0&#.1
Hon. 060. 8. Shopp6rd,   Co6Qtroll6r,   pa&e 2


     . * I 6 and that the l   p p r o p r laat~llablo
                                             tio na
     under  Seotlon 4 of thlr Aot   6h611 br lY6116bl6 for
     lx p o na er
               o n attendanor a tM a tk g Of educational a 6-
                  na other organizatIona and for expensea
     a o o ia tio and
     of oonfsr.e. oalled to meat In the Distriot     of Colum-
     bia or elsewhere,   wkloh, in the opinion of &e Cox,-
     al6610uer, or0 nOCes6ary ror the drl0mt        al.oh,rrrge
     oi the 3WOY161OIl6 Of ttir AOt.’

         ::s hare been rdrl66d th6t thl6 oonsentlon ln Grrnd
Rapid., &%lhigan WES .p60ifioally called by the Fedemil Dl-
rsotor of Vooatlonal Eduoatlon and thermfor the t?aYOlhg
expenaoa neoesrary for the attendanoa at mid meclting wou1.d
ol6arly oone tltkla the BpeOlfi6d purposes Oontained   in the
6bove quotation fro= the ;,ct of CCn&?es6a:$ropriatlng   thfs
federal zimney to tf;a state 0r T'rx:~s.




                                                 ;;‘alter    3.   gOoh,- "'
XRIC:ob                                                     Assistant